Case 1:19-md-02902-RGA Document 513 Filed 06/29/21 Page 1 of 2 PageID #: 7159




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 In re Sitagliptin Phosphate (’708 & ’921)            C.A. No. 19-md-2902-RGA
 Patent Litigation


 MERCK SHARP & DOHME CORP.,

                        Plaintiff,
                                                      C.A. No. 19-1489-RGA
         v.

 MYLAN PHARMACEUTICALS INC.,

                        Defendant.


                  DEFENDANT MYLAN PHARMACEUTICALS INC.’S
              NOTICE TO TAKE VIRTUAL DEPOSITION OF FABIA GOZZO

       PLEASE TAKE NOTICE, pursuant to Federal Rule of Civil Procedure 30, Defendant

Mylan Pharmaceuticals Inc., by and through its counsel, shall take the oral deposition of Fabia

Gozzo. The deposition will commence at 3:00 a.m. (Eastern) on Friday, July 2, 2021 via Zoom.

The deposition shall take place before a court reporter, notary public, or other person authorized

by law to administer oaths, and will continue until complete. The deposition will be recorded by

stenographic means and on videotape. The deposition transcript and/or videotape may be used at

an evidentiary hearing or trial in accordance with the Federal Rules of Evidence and the Federal

Rules of Civil Procedure.




                                                1
Case 1:19-md-02902-RGA Document 513 Filed 06/29/21 Page 2 of 2 PageID #: 7160




 Dated: June 29, 2021
                                        /s/ Kenneth L. Dorsney
                                      Kenneth L. Dorsney (#3726)
                                      Cortlan S. Hitch (#6720)
                                      Morris James LLP
                                      500 Delaware Avenue, Suite 1500
                                      Wilmington, DE 19801
                                      Telephone: (302) 888-6800
                                      kdorsney@morrisjames.com
                                      chitch@morrisjames.com


                                      Attorneys for Defendant
                                      Mylan Pharmaceuticals Inc.




                                      2
